OPINION
DICE, Commissioner.
The prior opinion affirming the judgment of conviction and the mandate issued thereon are withdrawn.
Appellant was convicted, upon his plea of guilty and waiver of a trial by jury, of the offense of passing as true a forged instrument and his punishment was assessed at confinement in the penitentiary for a term of seven years.
The punishment of seven years is not authorized by Art. 996, Vernon’s Ann.P.C., which prescribes a maximum punishment of five years in the penitentiary for the offense. Reid v. State, 171 Tex.Cr.R. 678, 353 S.W.2d 225.
The judgment is reversed and the cause is remanded.
Opinion approved by the court.